UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6127


JAMES L. WILSON,

                      Petitioner – Appellant,

          v.

JONATHAN MINOR,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever, III,
Chief District Judge. (5:10-hc-02167-lD)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Wilson, Appellant Pro Se. Michael Bredenberg, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James   L.   Wilson,   a   federal    prisoner,   appeals   the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.          We have reviewed the record

and find no reversible error.            Accordingly, although we grant

Wilson’s motion to proceed in forma pauperis, we affirm for the

reasons stated by the district court.             Wilson v. Minor, No.

5:10-hc-02167-D (E.D.N.C. Jan. 10, 2012).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                     2